J-S42044-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                     Appellant            :
                                          :
                                          :
              v.                          :
                                          :
                                          :
 JOVUAN PATTERSON                         :   No. 2352 EDA 2019
                                          :
                     Appellee             :

               Appeal from the Order Entered August 19, 2019
            in the Court of Common Pleas of Philadelphia County
            Criminal Division at No(s): CP-51-CR-0005094-2018


BEFORE: PANELLA, P.J., OLSON, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                       FILED JANUARY 12, 2021

      The Commonwealth of Pennsylvania appeals from the Order granting

the Motion to withdraw the guilty plea filed by Jovuan Patterson (“Patterson”).

We reverse and remand for further proceedings.

      The trial court set forth the relevant history underlying the instant

appeal as follows:

      FACTUAL HISTORY

             On May 5, 2018, at 300 South 54th Street in the City and
      County of Philadelphia, … Patterson approached [the victim] while
      [the victim] was outside washing his car. [Patterson] was carrying
      a large gun. [Patterson] then attempted to push [the victim]
      inside [of the victim’s] place of business and rob him; when [the
      victim] fought back, [Patterson] shot [the victim] in the hip and
      fled the scene. [The victim] was taken to the hospital, where he
      underwent emergency surgery.
J-S42044-20


        PROCEDURAL HISTORY

              [Patterson] was arrested and charged with attempted
        murder, robbery, and related offenses. On November 15, 2018,
        [Patterson] entered into a negotiated guilty plea to robbery,
        aggravated assault, and possession of an instrument of crime
        (“PICC”).[1]  Pursuant to the negotiation, [the trial court]
        sentenced [Patterson] to three and one[-]half to ten years of
        confinement for robbery and aggravated assault, and two and
        one[-]half to five years of confinement for PICC, to run
        concurrently.

               On December 7, 2018, following newspaper articles in which
        the victim stated that he had not been informed and did not
        approve of the negotiated sentence, the Commonwealth filed a
        nunc pro tunc Motion to Vacate [Patterson’s] Guilty Plea and
        Sentence. In that [M]otion, the Commonwealth argued that [it]
        should be permitted to back out of [its] plea with [Patterson,]
        because it had come to their attention [that its] office had failed
        to notify [the victim] of the plea offer, and because the [Assistant
        District Attorney,] who extended the offer[,] did not obtain proper
        approval from a supervisor. On December 10, 2018, [Patterson]
        filed a [R]esponse, in which he argued [that] both the United
        States     and    Pennsylvania     Constitutions   prohibited    the
        Commonwealth from backing out of their offer. On February 26,
        2019, [however, Patterson] filed a Response in Support of
        Government’s Petition to Vacate [Patterson’s] Judgment of
        Sentence.     On April 29, 2019, [the trial court] denied the
        Commonwealth’s [M]otion.

               On May 6, 2019, [Patterson] filed a Motion for Extraordinary
        Relief, asking that he be permitted to withdraw his guilty plea. On
        August 19, 2019, following a hearing, [the trial court] granted
        [Patterson’s M]otion. The Commonwealth filed a timely Notice of
        Appeal to the Superior Court of Pennsylvania that same day….




____________________________________________


1   See 18 Pa.C.S.A. §§ 3701, 2702, 907.

                                           -2-
J-S42044-20


Trial Court Opinion, 10/18/19, at 1-2 (citation omitted and footnote added).

Thereafter, the Commonwealth filed a court-ordered Pa.R.A.P. 1925(b)

Concise Statement of matters complained of on appeal.

      The Commonwealth presents the following issue for our review: “Did

the [trial] court err in granting [Patterson’s M]otion to withdraw his guilty

plea[,] where it did not have jurisdiction to do so because more than 30 days

had elapsed since the entry of a final [O]rder?” Brief for Appellant at 4.

      The Commonwealth claims that the trial court issued its final Order in

this case on November 15, 2018, when it imposed Patterson’s judgment of

sentence. Id. at 8. The Commonwealth argues that Patterson’s plea was

knowing and voluntary, and that he has failed to establish manifest injustice

resulting from that plea. Id. In addition, the Commonwealth argues that the

trial court lacked jurisdiction to modify its judgment of sentence more than 30

days after the sentencing Order was entered. Id. at 9.

      A judgment of sentence becomes final at the conclusion of direct review,

including discretionary review, or at the expiration of time for seeking the

review. 42 Pa.C.S.A. § 9545(b)(3). After a sentence is imposed, a defendant

has ten days to file an optional post-sentence motion, Pa.R.Crim.P. 708(D),

720(A); if no post-sentence motion is filed, the defendant has 30 days from

the date of sentencing to file a direct appeal. Id., 720(A)(3); see also 42

Pa.C.S.A. § 5505 (stating, in relevant part, that, “[e]xcept as otherwise

provided or prescribed by law, a court … may modify or rescind any order


                                     -3-
J-S42044-20


within 30 days after its entry”).        “Our courts have strictly interpreted this

requirement as creating a jurisdictional deadline.”           Commonwealth v.

Jackson, 30 A.3d 516, 522 (Pa. Super. 2011).

        Patterson filed no post-sentence motion or notice of appeal within the

prescribed time periods. Thus, Patterson’s judgment of sentence became final

thirty days after its entry, thereby depriving the trial court of jurisdiction over

his Motion to withdraw the guilty plea. See id. However, our analysis does

not end at this point.

        Our review discloses that Patterson, by his Motion, sought relief that is

within the purview of the Post Conviction Relief Act (“PCRA”).2 For example,

a claim that “[a] plea of guilty unlawfully induced where the circumstances

make it likely that the inducement caused the petitioner to plead guilty and

the petitioner is innocent”; and/or “[i]neffective assistance of counsel which,

in the circumstances of the particular case, so undermined the truth-

determining process that no reliable adjudication of guilt or innocence could

have taken place”; are cognizable under the PCRA.               See 42 Pa.C.S.A.

§ 9543(a)(2)(ii)-(iii); see also Commonwealth v. Lynch, 820 A.2d 728,

731-32 (Pa. Super. 2003) (recognizing that, “[i]f the ineffective assistance of

counsel caused the defendant to enter an involuntary or unknowing plea, the

PCRA will afford the defendant relief.”).        The plain language of the PCRA


____________________________________________


2   See 42 Pa.C.S.A. §§ 9541-9546.


                                           -4-
J-S42044-20


mandates that claims which could be brought under the PCRA, must be

brought under the PCRA. Commonwealth v. Duncan, 237 A.3d 1171, 1173

(Pa. Super. 2020).

       Here, Patterson filed his Motion to withdraw the guilty plea within the

one-year jurisdictional time limit of the PCRA. See 42 Pa.C.S.A. § 9545(b)(1)

(requiring any PCRA petition to be filed within one year of when the judgment

of sentence becomes final). Because Patterson’s claim could be brought under

the PCRA, the trial court erred in not considering Patterson’s Motion as a

timely-filed request for relief under the PCRA. We therefore reverse the Order

of the trial court, and remand for further proceedings under the PCRA.3

       Order reversed.       Case remanded for further proceedings.   Superior

Court jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/12/2021




____________________________________________


3 On remand, Patterson may file an amended PCRA petition, which includes
all requests for relief within the jurisdiction of the PCRA.

                                           -5-